         Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 1 of 22
                                                                                                United States Bankruptcy Court
                                                                                                    Southern District of Texas

                                                                                                        ENTERED
                            UNITED STATES BANKRUPTCY COURT                                              July 29, 2021
                              SOUTHERN DISTRICT OF TEXAS                                            Nathan Ochsner, Clerk
                                    HOUSTON DIVISION

                                                                )
In re:                                                          )   Chapter 11
                                                                )
KATERRA INC., et al.,1                                          )   Case No. 21-31861 (DRJ)
                                                                )
                          Debtors.                              )   (Jointly Administered)
                                                                )
                                                                )   Re: Docket No. 30, 370, __724

         ORDER AMENDING CERTAIN BIDDING PROCEDURES AND DATES

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (i) amending the

Sale Objection Deadline to August 3, 2021, at 10:00 a.m., prevailing Central Time, and the Sale

Hearing to August 3, 2021, at 4:00 p.m., prevailing Central Time, and (ii) amending the Bid

Procedures as set forth in Exhibit I, all as more fully set forth in the Motion; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that it

may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and this Court having found that the Debtors’ notice of the Motion and opportunity for a

hearing on the Motion were appropriate under the circumstances and no other notice need be

1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    claims and noticing agent at https://cases.primeclerk.com/katerra. The location of Debtor Katerra Inc.’s
    principal place of business and the Debtors’ service address in these chapter 11 cases is 9305 East Via de
    Ventura, Scottsdale, Arizona 85258.

2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



29681637v.1
        Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 2 of 22




provided; and this Court having reviewed the Motion and having heard the statements in support

of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.     The Sale Hearing shall take place on August 3, 2021, at 4:30 p.m. (prevailing

Central Time).

        2.     Any objections to the Sale shall be received by the Court on August 3, 2021, at

10:00 a.m. (prevailing Central Time).

        3.     The following provision shall be added to Section IX of the Bid Procedures: “For

the avoidance of doubt, a Secured Creditor with a contingent, unliquidated, and/or disputed

claim, as set forth in the Debtors’ schedules of assets and liabilities, cannot credit bid the amount

of such claim, except to the extent and in the amount agreed to by the Debtors (in consultation

with the Committee) or ordered by the Court.”

        4.     Notwithstanding anything to the contrary in this Order, all other provisions of the

Bid Procedures Order shall remain in full force and effect.




                                                 2
29681637v.1
        Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 3 of 22




        5.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        6.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Houston, Texas
        Signed: July2021
Dated: ___________,  29, 2021.

                                                       ____________________________________
                                                     DAVID R. JONES
                                                       DAVID  R. JONES
                                                     UNITED STATES   BANKRUPTCY JUDGE
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                 3
29681637v.1
        Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 4 of 22




                                    Exhibit I

                             Amended Bid Procedures




29681637v.1
         Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 5 of 22




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
KATERRA INC., et al.,1                                           ) Case No. 21-31861 (DRJ)
                                                                 )
                           Debtors.                              ) (Jointly Administered)
                                                                 )

    AMENDED BIDDING PROCEDURES FOR THE SALE OF THE DEBTORS’ ASSETS

        On June 6, 2021, as applicable, the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas (the “Court”).

        On July 6, 2021, the Court entered the Order (I) Approving Bidding Procedures for the
Sale of the Debtors’ Assets, (II) Approving Bid Protections, (III) Scheduling Certain Dates with
Respect Thereto, (IV) Approving the Form and Manner of Notice Thereof, and
(V) Approving Contract Assumption and Assignment Procedures [Docket No. 370]
(the “Bidding Procedures Order”),2 by which the Court approved the following procedures as
amended by the Order Amending Certain Bidding Procedures and Dates [Docket No. [●]]
(the “Bidding Procedures”).

       These Bidding Procedures set forth the process for a potential auction (the “Auction”) for
the sale or sales (any such sale, a “Sale”) of some or all of the assets of the Debtors
(the “Assets”).

Copies of the Bidding Procedures Order or other documents related thereto are available
upon request to Prime Clerk LLC by calling (877) 329-1824 (Toll Free) or +1 (347) 532-
7909 (International) or visiting the Debtors’ restructuring website at
(https://cases.primeclerk.com/katerra).




1
     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
     claims and noticing agent at https://cases.primeclerk.com/katerra. The location of Debtor Katerra Inc.’s
     principal place of business and the Debtors’ service address in these chapter 11 cases is 9305 East Via de
     Ventura, Scottsdale, Arizona 85258.

2
     All capitalized terms used but not immediately defined shall have the meanings ascribed to them elsewhere in
     these Bidding Procedures or the Bidding Procedures Order.
         Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 6 of 22




I.        Assets to be Auctioned.

        These Bidding Procedures set forth the terms by which prospective bidders, if any, may
qualify for and participate in an Auction, thereby competing to make the highest or otherwise
best offer or combination of offers which in the aggregate will make the highest or otherwise
best offer to purchase some or all of the Debtors’ Assets.3 The Debtors may consider bids from
multiple bidders (including multiple bids submitted by the same bidder) in any combination for
the Assets.

       The following is a table setting forth key dates and deadlines with respect to the Sale
process:

         Event or Deadline                                             Date and Time
Deadline to Designate Stalking              July 22, 20214
Horse Bidders (if any)

Deadline to Object to                       Three (3) business days following service of the applicable
Designation of any Stalking                 Stalking Horse Notice
Horse Bidder or Grant of Bid
Protections

Qualified Bid Deadline                      July 29, 2021, at 5:00 p.m. (prevailing Central Time)

Auction (if applicable)                     The Auction will be held on August 2, 2021, at 10:00 a.m.
                                            (prevailing Central Time) via remote video5

Cure Objection Deadline                     August 4, 2021, at 4:00 p.m. (prevailing Central Time)

Sale Objection Deadline                     August 3, 2021, at 10:00 a.m. (prevailing Central Time)

Sale Hearing                                August 3, 2021, at 4:00 p.m. (prevailing Central Time)

Outside Closing Date                        August 15, 2021



3
     For the avoidance of doubt, the Debtors’ Assets subject to these Bidding Procedures do not include equity in the
     Debtors’ non-Debtor affiliates or any assets located in Canada, Saudi Arabia, India, or China, unless the
     Debtors file a notice of additional asset sales related thereto with the Court (which will include, for the
     avoidance of doubt, a proposed schedule of key dates with respect to any such sales, after consultation with the
     Consultation Parties).

4
     The Debtors extended the deadline to designate a stalking horse bidder with respect to certain assets, as set forth
     in the Notice of Extension of Certain Deadlines and Rescheduled Auction Related to Certain Asset Sales
     [Docket No. 674].

5
     If the Debtors decide to hold a live, in-person Auction, Qualified Bidders shall still have the ability to submit
     Bids remotely.



                                                           2
       Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 7 of 22




 I.    Public Announcement of Auction.

        Within three (3) business days after entry of the Bidding Procedures Order, the Debtors
shall serve on the Notice Parties a notice of the Auction and Sale (the “Sale Notice”). Within
five (5) business days after entry of the Bidding Procedures Order, the Debtors shall publish the
Sale Notice, with any modifications necessary for ease of publication, in The New York Times
(national edition) to provide notice to any other potentially interested parties.

II.    Potential Bidder Requirements.

        To participate in the bidding process or otherwise be considered for any purpose
hereunder, a person or entity (other than any Stalking Horse Bidder) interested in purchasing
some or all of the Debtors’ Assets (a “Potential Bidder”) must deliver or have previously
delivered to the Debtors the following documents (collectively, the “Preliminary Bid
Documents”):

       a.     an executed confidentiality agreement (a “Confidentiality Agreement”) in form
              and substance acceptable to the Debtors;

       b.     a non-binding written indication of interest specifying, among other things, with
              respect to any proposed Sale, the identity of the Assets to be acquired, the amount
              and type of consideration to be offered, and any other material terms to be
              included in a bid by such party;

       c.     preliminary proof by the Potential Bidder of its financial capacity to close the
              proposed Sale (which may include current audited or verified financial statements
              of, or verified financial commitments (“Financial Statements”) obtained by,
              the Potential Bidder (or, if the Potential Bidder is an entity formed for the purpose
              of acquiring the property to be sold, the party that will bear liability for a breach)
              as well as an overview of any recent transactions), the adequacy of which must be
              reasonably acceptable to the Debtors after consultation with the
              Consultation Parties;

       d.     identity of the Potential Bidder, including its legal name, jurisdiction and form of
              organization, and details regarding the ownership and capital structure of
              the Potential Bidder, as well as the identity of any controlling persons, significant
              direct or indirect equity or debt investors, and/or guarantors of such entity, and
              any known connections the Potential Bidder has to the Debtors or their advisors,
              any statutory committee appointed in these cases (if any) or its advisors, the DIP
              Lender or its advisors, or any creditor or equity security interest holder of the
              Debtors;

       e.     a list with the names and contact information for any financial, legal and other
              advisors the Potential Bidder has engaged to assist in connection with the
              proposed Sale; and

       f.     a description of the nature and extent of any due diligence the Potential Bidder
              wishes to conduct.


                                                3
       Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 8 of 22




        The Debtors, in their reasonable discretion, and after consultation with the
Consultation Parties (as defined below), may agree to waive some or all of the Potential Bidder
requirements set forth above. Each Potential Bidder shall comply with all reasonable requests
for information and due diligence access by the Debtors or their advisors regarding the ability of
such Potential Bidder, as applicable, to consummate a proposed Sale. Promptly after a Potential
Bidder delivers Preliminary Bid Documents, the Debtors shall (a) determine and notify each
Potential Bidder as to whether such Potential Bidder has submitted acceptable Preliminary Bid
Documents, (b) provide copies of any such notices to the Notice Parties and any Stalking Horse
Bidder, as applicable, and (c) provide copies of such Preliminary Bid Documents to the
following parties (each, a “Consultation Party” and collectively, the “Consultation Parties”): (i)
counsel to the DIP Lender, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY
10153 Attn.: Gary Holtzer, Jessica Liou, Scott Bowling, David J. Cohen; and (ii) counsel to the
Official Committee of Unsecured Creditors (the “Committee”), Fox Rothschild LLP, Saint Ann
Court 2501 N Harwood Street, Suite 1800, Dallas, TX 75201, Attn: Trey Monsour and 345
California Street, Suite 2200, San Francisco, CA 94104, Attn: Michael Sweet, and 321 N. Clark
St., Suite 1600, Chicago, IL 60654, Attn: Gordon Gouveia. If the DIP Lender submits a Bid,
including a credit bid, on a particular Asset that serves as collateral under the DIP Facility, it
shall no longer be deemed a Consultation Party with respect to the Sale of that Asset; provided
that the DIP Lender shall still be a Consultation Party with respect to any Sale for all other
individual Assets that serve as collateral under the DIP Facility as well as any Sale for all or
substantially all of the Debtors’ Assets; provided further that if the DIP Lender submits a Bid for
all or substantially all of the Debtors’ Assets, the DIP Lender shall cease being a Consultation
Party.

        Only those Potential Bidders that have submitted acceptable Preliminary Bid Documents
to the reasonable satisfaction of the Debtors and their advisors, after consultation with the
Consultation Parties, may submit bids to purchase the Debtors’ Assets. The Debtors reserve the
right to work with any Potential Bidder to cure any deficiencies in the Preliminary Bid
Documents.




                                                4
       Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 9 of 22




III.   Obtaining Due Diligence Access.

        Only Potential Bidders that have submitted acceptable Preliminary Bid Documents to the
reasonable satisfaction of the Debtors and their advisors, including any Stalking Horse Bidder,
shall be eligible to receive due diligence information and access to the Debtors’ electronic data
room and to additional non-public information regarding the Debtors. All due diligence requests
must be directed to Houlihan Lokey Capital, Inc. (“Houlihan Lokey”). The Debtors will provide
to each Potential Bidder reasonable due diligence information, as requested by such
Potential Bidder in writing, as soon as reasonably practicable after such request, and the Debtors
shall post substantially all written due diligence provided to any Potential Bidder to the Debtors’
electronic data room. Potential Bidders will not, directly or indirectly, contact or initiate or
engage in discussions in respect of matters relating to the Debtors or a potential transaction with
any customer, supplier, or contractual counterparty of the Debtors without the prior written
consent of the Debtors. The due diligence period will end on the Bid Deadline (as defined
herein), provided that the Debtors will provide reasonable access to information reasonably
requested by any Qualified Bidder (as defined below) after the Bid Deadline.

        In connection with the provision of due diligence information to Potential Bidders,
the Debtors shall not furnish any confidential information relating to the Debtors or a potential
transaction to any person except a Potential Bidder or such Potential Bidder’s duly authorized
representatives to the extent provided in an applicable Confidentiality Agreement.

         The Debtors and their advisors shall coordinate all reasonable requests for additional
information and due diligence access from Potential Bidders; provided that the Debtors may
decline to provide such information to Potential Bidders who, in the Debtors’ reasonable
business judgment, after consultation with the Consultation Parties, have not established, or who
have raised doubt, that such Potential Bidders intend in good faith to, or have the capacity to,
consummate any Sale. For any Bidder who is a competitor or customer of the Debtors or is
affiliated with any competitors or customers of the Debtors, the Debtors reserve the right, after
consultation with the Consultation Parties, to withhold or modify any diligence materials that the
Debtors determine are commercially sensitive or otherwise inappropriate for disclosure to such
bidder.

       A.      Communications with Potential Bidders (including Qualified Bidders).

       Notwithstanding anything to the contrary in these Bidding Procedures, all substantive
direct communications, including any diligence requests, with Potential Bidders and
Qualified Bidders shall be through Houlihan Lokey (via email shall be acceptable).

Houlihan Lokey Capital, Inc., 10250 Constellation Boulevard, 5th Floor, Los Angeles,
California 90067, Attn.: Matthew R. Niemann (MNiemann@HL.com) and Houlihan
Lokey Capital, Inc., 245 Park Avenue, 20th Floor, New York, New York 10167, Attn.:
Jay Weinberger (JWeinberger@HL.com), shall coordinate all requests for additional
information and due diligence access on behalf of the Debtors.




                                                5
      Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 10 of 22




       B.      Due Diligence from Potential Bidders (including Qualified Bidders).

       Each Potential Bidder (including any Qualified Bidder) shall comply with all reasonable
requests for additional information and due diligence access requested by the Debtors or their
advisors regarding the ability of such Potential Bidder (including any Qualified Bidder) to
consummate its contemplated Sale. Failure by a Potential Bidder (including any Qualified
Bidder) to comply with such reasonable requests for additional information and due diligence
access may be a basis for the Debtors, after consultation with the Consultation Parties, to
determine that such bidder is no longer a Qualified Bidder or that a bid made by such bidder is
not a Qualified Bid.

       C.      No Communications Among Potential Bidders.

        There must be no communications between or amongst Potential Bidders, or between
Potential Bidders and the Consultation Parties, unless the Debtors have previously authorized
such communication in writing. Should any Potential Bidder attempt to communicate directly
with another Potential Bidder or the Consultation Parties, such Potential Bidder or the
Consultation Parties, as applicable shall immediately inform, in writing, the designated persons
at Kirkland & Ellis LLP (“Kirkland”), the Debtors’ counsel, and Houlihan Lokey, the Debtors’
investment banker. The Debtors reserve the right, in their reasonable business judgment and
upon consultation with the Consultation Parties, to disqualify any Potential Bidders that have
communications between and amongst themselves without the prior consent of the Debtors.
The Debtors further reserve their right, in their reasonable business judgment to disqualify any
Potential Bidders that have communications with a Consultation Parties, and to strip any
Consultation Parties that violates this provision (except as otherwise provided in this paragraph)
of its consultation rights hereunder without the prior consent of the Debtors; provided that the
Debtors shall provide such Consultation Parties with notice that the Debtors are exercising their
rights to strip the Consultation Parties of its consultation rights and shall work in good faith with
such Consultation Parties to resolve the issue without the need to strip the Consultation Parties of
their consultation rights.

IV.    Stalking Horse Bidders and Bid Protections.

        The Debtors shall be authorized, but not obligated, in an exercise of their business
judgment, after consultation with the Consultation Parties and subject to the notice requirements
and objection procedures set forth in the Bidding Procedures Order, to: (a) select one or more
Qualified Bidders to act as stalking horse bidders in connection with a Sale (each, a “Stalking
Horse Bidder”) and enter into a purchase agreement with respect to a Sale with such
Stalking Horse Bidder (each such agreement, a “Stalking Horse Agreement”); and (b) in
connection with any Stalking Horse Agreement with a Stalking Horse Bidder, offer, after
consultation with the Consultation Parties or as otherwise approved by the Court, (i) a breakup
fee (the “Breakup Fee”), (ii) to provide other appropriate and customary protections (together
with the Breakup Fee, the “Bid Protections”), and/or (iii) to reimburse reasonable and
documented out-of-pocket fees and expenses of the Stalking Horse Bidder (the “Expense
Reimbursement”); provided that, with respect to any particular Stalking Horse Agreement, the
total Bid Protections offered shall not exceed 3% of the cash purchase price contemplated by
such Stalking Horse Agreement and the total Expense Reimbursement shall be subject to a cap to


                                                 6
      Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 11 of 22




be agreed upon by the Debtors and the applicable Stalking Horse Bidder after consultation with
the Consultation Parties. No later than one (1) business day after selecting a Stalking Horse
Bidder, the Debtors shall file with the Court and serve a notice (a “Stalking Horse Notice”)
(a) identifying the Stalking Horse Bidder, the material terms of the Stalking Horse Bid (including
the purchase price and Assets subject to such Stalking Horse Bid), and the amount and terms of
any Bid Protections offered to the Stalking Horse Bidder, and (b) attaching a copy of the relevant
Stalking Horse Agreement. Any objection to the designation of the Stalking Horse Bidder or to
the Bid Protections set forth in the Stalking Horse Notice and Stalking Horse Agreement (a
“Stalking Horse Objection”) shall be filed no later than the date that is three (3) business days
after the date of service of the applicable Stalking Horse Notice. If a timely Stalking Horse
Objection is filed, the proposed designation of the Stalking Horse Bidder and Bid Protections
provided for under such Stalking Horse Agreement shall not be deemed approved unless
approved by separate order of the Court. If no Stalking Horse Objection is timely filed and
served with respect to a Stalking Horse Bid, the Bid Protections with respect to such Stalking
Horse Bidder shall be deemed approved without further order of the Court upon the expiration of
three (3) business days after service of the Stalking Horse Notice, and shall be payable in
accordance with, and subject to the terms of, the applicable Stalking Horse Agreement.

 V.    Bid Requirements.

        To be selected to acquire the Assets or to be eligible to participate in the Auction, if
applicable, a Potential Bidder (other than a Stalking Horse Bidder) must deliver to the parties set
forth in Section VII below a written, irrevocable, and binding offer for purchase of the Assets
(the “Bid”) that must be determined by the Debtors in their business judgment, after consultation
with the Consultation Parties, to satisfy each of the following conditions
(collectively, the “Bid Requirements”):

       a.      Identity: Each Bid must fully disclose the identity of each entity and each
               entity’s shareholders, partners, investors, and ultimate controlling entities that will
               be bidding for or purchasing the applicable Assets or otherwise participating in
               connection with such Bid, and the complete terms of any such participation, along
               with sufficient evidence that the Potential Bidder is legally empowered to
               complete the transactions on the terms contemplated by the parties. Each Bid
               must also include contact information for the specific person(s) whom Houlihan
               Lokey and Kirkland should contact regarding such Bid;

       b.      Identity of Assets and Purchase Price: Each Bid must clearly state which of the
               Assets the Potential Bidder seeks to acquire and which liabilities of the applicable
               Debtor the Potential Bidder agrees to assume. Each Bid must clearly set forth the
               purchase price to be paid, including cash and non-cash components, if any,
               including any assumption of liabilities (collectively, the “Purchase Price”).
               The Purchase Price should be a single point value in U.S. Dollars for the total
               enterprise value of the Assets the Potential Bidder seeks to acquire on a cash-free,
               debt-free basis; provided that the Potential Bidder, including any Stalking Horse
               Bidder, shall include an allocation of such Purchase Price among the Assets the
               Potential Bidder seeks to acquire;



                                                 7
Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 12 of 22




c.    Good Faith Deposit: Each Bid, other than a Stalking Horse Bid, must be
      accompanied by a cash deposit equal to ten percent (10%) of the Purchase Price
      of such Bid, submitted by wire transfer of immediately available funds to an
      escrow account to be identified and established by the Debtors (the “Good Faith
      Deposit”). To the extent a Qualified Bid (other than a Stalking Horse Bid) is
      modified before, during, or after the Auction in any manner that increases the
      Purchase Price contemplated by such Qualified Bid, the Debtors reserve the right,
      after consultation with the Consultation Parties, to require that such Qualified
      Bidder (as defined below) increase its Good Faith Deposit so that it equals ten
      percent (10%) of the increased Purchase Price; provided, however, that the
      Debtors may, in consultation with the Consultation Parties, on a case-by-case
      basis, elect to waive the requirement that a Qualified Bidder deliver the initial
      Good Faith Deposit if such Qualified Bidder otherwise provides the Debtors with
      sufficient evidence satisfactory to the Debtors, in their reasonable business
      judgment, that such Qualified Bidder has sufficient internal resources or has
      received sufficient non-contingent debt and/or equity funding commitments to
      consummate the proposed Sale transaction and to fully satisfy the Qualified
      Bidder’s Purchase Price and other obligations under its Bid;

d.    Markup of the Purchase Agreement: Each Bid must be accompanied by
      executed transaction documents, including a draft purchase agreement, the form
      of which will be provided to any Potential Bidder prior to the Bid Deadline and in
      the case of an Auction of Assets for which there is a Stalking Horse Bidder, a
      markup of the Stalking Horse Agreement, including the exhibits, schedules and
      ancillary agreements related thereto, and any other related material documents
      integral to such Bid pursuant to which the Potential Bidder proposes to effectuate
      the proposed Sale, along with copies that are marked to reflect any amendments
      and modifications from the form purchase agreement provided to such Potential
      Bidder, which amendments and modifications may not be materially more
      burdensome than the provisions in such form purchase agreement or, if
      applicable, the Stalking Horse Agreement, or otherwise inconsistent with these
      Bidding Procedures. The Debtors, in their reasonable business judgment, after
      consultation with the Consultation Parties, will determine whether any such
      amendments and modifications are materially more burdensome;

e.    Committed Financing: Each Bid must include committed financing,
      documented to the Debtors’ reasonable satisfaction, after consultation with the
      Consultation Parties, that demonstrates the Potential Bidder has received
      sufficient debt and equity funding commitments to satisfy such Potential Bidder’s
      Purchase Price and other obligations under its Bid, including the identity and
      contact information of the specific person(s) or entity(s) responsible for such
      committed financing whom Houlihan Lokey and Kirkland should contact
      regarding such committed financing. Such funding commitment shall not be
      subject to any internal approval, syndication requirements, diligence or credit
      committee approvals, and shall have covenants and conditions reasonably
      acceptable to the Debtors. The Debtors may in their reasonable business
      judgment and after consultation with the Consultation Parties waive this condition


                                      8
Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 13 of 22




      on a case-by-case basis;

f.    Pro Forma Capital Structure: Each Bid must include a description of the
      Bidder’s pro forma capital structure;

g.    Contingencies; No Financing or Diligence Outs: Any Bid shall not be
      conditioned on the obtaining or the sufficiency of financing, any internal
      approval, or on the outcome or review of due diligence, and each Bid must
      identify with particularity each and every condition to closing, including the
      executory contracts and unexpired leases for which assumption and assignment is
      required. The Potential Bidders are expected to have completed all of their due
      diligence by the Bid Deadline, including all business, legal, accounting, and other
      confirmatory diligence. The extent and nature of any remaining due diligence
      should be set forth in a specific list attached to each Bid;

h.    As-Is, Where-Is: Each Bid must include a written acknowledgement and
      representation that the Potential Bidder: (i) has had an opportunity to conduct any
      and all due diligence prior to making its offer; (ii) has relied solely upon its own
      independent review, investigation, and/or inspection of any documents and/or the
      Assets in making its Bid; and (iii) did not rely upon any written or oral statements,
      representations, promises, warranties, or guaranties whatsoever, whether express,
      implied, by operation of law, or otherwise, regarding the completeness of any
      information provided in connection therewith, except as expressly stated in the
      Potential Bidder’s proposed purchase agreement;

i.    Authorization: Each Bid must contain evidence that the Potential Bidder has
      obtained authorization or approval from its shareholders and/or its board of
      managers or directors, as applicable, with respect to the submission of its Bid and
      the consummation of the Sale contemplated by such Bid;

j.    Adequate Assurance of Future Performance: Each Bid (other than a
      Stalking Horse Bid) must (i) identify the Contracts to be assumed and assigned in
      connection with the proposed Sale, (ii) provide for the payment of all Cure Costs
      related to such Contract by the Potential Bidder, and (iii) demonstrate, in the
      Debtors’ reasonable business judgment, that the Potential Bidder can provide
      adequate assurance of future performance under all such Contracts;

k.    Government Approvals: Each Bid, including any Stalking Horse Bid, must
      include a description of all governmental, licensing, regulatory, or other approvals
      or consents that are required to close the proposed Sale, together with evidence
      satisfactory to the Debtors, after consultation with the Consultation Parties, of the
      ability to obtain such consents or approvals in a timely manner, as well as a
      description of any material contingencies or other conditions that will be imposed
      upon, or that will otherwise apply to, the obtainment or effectiveness of any such
      consents or approvals;

l.    Government Approvals Timeframe: Each Bid must set forth (i) an estimated



                                        9
Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 14 of 22




      timeframe for obtaining any required governmental, licensing, regulatory, or other
      approvals or consents for consummating any proposed Sale, and (ii) the basis for
      such estimate;

m.    Compliance with Bankruptcy Code and Non-Bankruptcy Law;
      Acknowledgment: Each Bid must comply in all respects with the
      Bankruptcy Code and any applicable non-bankruptcy law. Each Bid must also
      include a written acknowledgment that the Bidder agrees to all of the terms of the
      Sale set forth in these Bidding Procedures and that it has not engaged in any
      collusion, coordination, or unfair competitive practices with respect to its Bid;

n.    Irrevocable: A Potential Bidder’s Bid must be binding and irrevocable unless
      and until the Debtors accept a higher Bid and such Potential Bidder is not selected
      as the Backup Bidder (as defined herein);

o.    No Fees: Each Potential Bidder presenting a Bid or Bids will bear its own costs
      and expenses (including legal fees) in connection with the proposed Sale, and by
      submitting its Bid is agreeing to refrain from and waive any assertion or request
      for a breakup fee, transaction fee, termination fee, expense reimbursement, or any
      similar type of payment or reimbursement on any basis, including under
      section 503(b) of the Bankruptcy Code; provided that the Debtors are authorized
      in their discretion, after consultation with the Consultation Parties, to offer Bid
      Protections and/or an Expense Reimbursement to one or more Stalking Horse
      Bidders in accordance with these Bidding Procedures and the Bidding Procedures
      Order;

p.    Joint Bids: The Debtors will be authorized to approve joint Bids in their
      reasonable discretion on a case-by-case basis;

q.    Adherence to Bidding Procedures: By submitting its Bid, each Potential Bidder
      is agreeing to abide by and honor the terms of these Bidding Procedures and
      agrees not to submit a Bid or seek to reopen the Sale process or the Auction (if
      held) after conclusion of the selection of the Successful Bidder (as defined
      herein). By submitting its Bid, each Potential Bidder is agreeing to comply in all
      respects with the Bankruptcy Code and any applicable non-bankruptcy law;

r.    Consent to Jurisdiction: Each Potential Bidder must submit to the jurisdiction
      of the Court and waive any right to a jury trial in connection with any disputes
      relating to the Debtors’ qualification of Bids, the Auction (if held), the
      construction and enforcement of these Bidding Procedures, the Sale documents,
      and consummation of a Sale (or Sales) (including confirmation of chapter 11 plan
      in connection therewith), as applicable;

s.    Backup Bid: Each Bid shall provide that the Potential Bidder will serve as a
      Backup Bidder if the Potential Bidder’s Bid is the next highest or otherwise best
      Bid;

t.    Expected Closing Date: Each Bid must state the Potential Bidder’s expected


                                      10
      Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 15 of 22




               date of closing of the Sale, which shall be no later than August 15, 2021;
               provided, such closing date may be extended pursuant to the terms of an asset
               purchase agreement; and

       u.      Letters of Credit: Any Bid must provide that the applicable bidder agrees that
               the obligations of any non-Debtor affiliate of the Debtors with regard to any
               letters of credit issued on behalf of the Debtor with respect to the applicable
               purchased assets will either be assumed, replaced, or continued, as applicable.

        Only Bids fulfilling all of the preceding requirements contained in this section may, at
the Debtors’ reasonable discretion, after consultation with the Consultation Parties, be deemed to
be “Qualified Bids,” and only those parties submitting Qualified Bids may, at the Debtors’
reasonable discretion, after consultation with the Consultation Parties, be deemed to be
“Qualified Bidders.” All information disclosed by any Potential Bidder in connection with all of
the preceding requirements will promptly be made available by the Debtors to the Consultation
Parties; provided that any confidential financing and/or equity commitment documents received
from any such Potential Bidder shall only be shared with the Consultation Parties on a
“professionals’ eyes only” basis.

        No later than one (1) business day following the Bid Deadline, the Debtors shall
determine, after consultation with the Consultation Parties, which Potential Bidders are Qualified
Bidders and will notify the Potential Bidders whether Bids submitted constitute Qualified Bids,
which will enable such Qualified Bidders to participate in the Auction (if held). Any Bid that is
not deemed a Qualified Bid shall not be considered by the Debtors; provided, however, that if the
Debtors receive a Bid prior to the Bid Deadline that does not satisfy the requirements of a
Qualified Bid, the Debtors shall provide the Potential Bidder with the opportunity to remedy any
deficiencies prior to the Bid Deadline. The Debtors may accept a single Qualified Bid or
multiple Bids for non-overlapping material portions of the Assets such that, if taken together in
the aggregate, would otherwise meet the standards for a single Qualified Bid (in which event
those multiple bidders will be treated as a single Qualified Bidder for purposes of selecting the
Successful Bidder; provided that the Debtors also reserve the right, in consultation with the
Consultation Parties, to conduct more than one Sale process or Auction with respect to
non-overlapping material portions of the Assets).

       For the avoidance of doubt, the Stalking Horse Bidder (if any) shall be deemed to be a
Qualified Bidder, a Stalking Horse Bid shall be deemed a Qualified Bid, and the Stalking Horse
Bidder (if any) may participate in the Auction with respect to the Assets.

VI.    Bid Deadline.

        Binding Bids must be received (via email shall be acceptable) by (a) the Debtors’
counsel, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn.:
Joshua A. Sussberg, P.C. (joshua.sussberg@kirkland.com) and Christine A. Okike, P.C.
(chistine.okike@kirkland.com), Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois
60654,      Attn.:   Steve    Toth     (steve.toth@kirkland.com)   and    Dan     Latona
(dan.latona@kirkland.com), and Kirkland & Ellis LLP, 3330 Hillview Avenue, Palo Alto,
California 94304, Attn. Rodin M. Hai-Jew, P.C. (rodin.hai-jew@kirkland.com); and (b) the


                                               11
       Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 16 of 22




 Debtors’ investment banker, Houlihan Lokey, 10250 Constellation Boulevard, 5th Floor, Los
 Angeles, California 90067, Attn.: Matthew R. Niemann (MNiemann@HL.com) and Houlihan
 Lokey Capital, Inc., 245 Park Avenue, 20th Floor, New York, New York 10167, Attn.: Jay
 Weinberger (JWeinberger@HL.com), in each case so as to be actually received no later than
 5:00 p.m. (prevailing Central Time) on July 29, 2021 (the “Bid Deadline”).

VII.    Evaluation of Qualified Bids.

         Prior to the Auction (if held), the Debtors and their advisors will evaluate Qualified Bids
 and identify the Qualified Bid(s) that is, in the Debtors’ reasonable business judgment, after
 consultation with the Consultation Parties, the highest or otherwise best Bid (the “Starting Bid”).
 In the event a Stalking Horse Bidder is selected, the Starting Bid shall include the amount
 provided for in the Stalking Horse Bid, plus the amount of any Bid Protections, plus a minimum
 overbid increment to be determined by the Debtors in their business judgment (after consultation
 with the Consultation Parties) and announced at the Auction. In addition, prior to the selection
 of the Successful Bidder, the Debtors may, in the Debtors’ reasonable business judgment, engage
 in negotiations with bidders with respect to their Bids. For the avoidance of doubt, the Debtors
 may, after consultation with the Consultation Parties, select more than one Qualified Bid to
 collectively serve as the Starting Bid in an Auction (if held) if each such Qualified Bid
 contemplates the purchase of different Assets. In conducting the evaluation of the Qualified
 Bids, the Debtors will take into consideration the following non-exclusive factors:

        a.      the amount of the Purchase Price of the Qualified Bid;

        b.      the value to be provided to the Debtors under the Bid, including the net economic
                effect upon the Debtors’ estates, taking into account any Stalking Horse Bidder’s
                rights to any Bid Protections;

        c.      the proposed changes or modifications to the form purchase agreement delivered
                in connection with such Qualified Bid and the comparative favorability of the
                terms set forth in such proposed purchase agreement versus any Stalking Horse
                Agreements, to the extent applicable;

        d.      the assets and liabilities excluded from the Qualified Bid and any executory
                contracts or leases or other liabilities proposed to be assumed;

        e.      any benefit to the Debtors’ bankruptcy estates from any assumption of liabilities
                or waiver of liabilities;

        f.      the certainty of a Qualified Bid leading to a confirmed chapter 11 plan;

        g.      the transaction structure and execution risk, including conditions to, timing of,
                and certainty of closing; termination provisions; availability of financing and
                financial wherewithal to meet all commitments; and required governmental or
                other approvals; and

        h.      any other factors the Debtors may, consistent with their fiduciary duties,
                reasonably deem relevant.


                                                 12
         Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 17 of 22




           Promptly after determination of the Starting Bid and prior to the Auction, the Debtors
   will (a) notify any applicable Stalking Horse Bidder(s) as to which Qualified Bid is the Starting
   Bid for particular Assets and (b) distribute a copy of the Starting Bid to each Qualified Bidder
   who has submitted a Qualified Bid with respect to such Assets.

         If any Bid is determined by the Debtors not to be a Qualified Bid, the Debtors will refund
   such Qualified Bidder’s Good Faith Deposit within five (5) business days after the Bid Deadline.

VIII.     No Qualified Bids.

           If no Qualified Bids other than a Stalking Horse Bid are received by the Bid Deadline,
   then the Debtors, after consultation with the Consultation Parties, may cancel the Auction, and
   may decide, in the Debtors’ reasonable business judgment, to designate the Stalking Horse Bid
   (or Stalking Horse Bids) as the Successful Bid (or Successful Bids), and pursue entry of the Sale
   Order approving a Sale (or Sales) of the Debtors’ Assets to the applicable Stalking Horse
   Bidder(s) pursuant to the applicable Stalking Horse Agreement(s). The Debtors shall file notice
   of any cancellation of the Auction and designation of any Stalking Horse Bids as Successful Bids
   with the Court, within two (2) business days of the determination of such election by the
   Debtors.

  IX.     Right to Credit Bid.

           Any Qualified Bidder that has a valid and perfected lien on any assets of the Debtors’
   estates (a “Secured Creditor”), and the right under applicable non-bankruptcy law to credit bid
   claims secured by such lien shall have the right to credit bid all or a portion of the value of such
   Secured Creditor’s claims within the meaning of, and subject to, section 363(k) of the
   Bankruptcy Code; provided that a Secured Creditor shall have the right to credit bid its claim
   only with respect to the collateral by which such Secured Creditor is secured; provided further,
   that a credit bid shall not constitute a Qualified Bid if the bid does not include a cash component
   sufficient to pay in full all claims for which there are valid, perfected, and unavoidable liens on
   any assets included in such bid that are senior in priority to those of the Secured Creditor seeking
   to credit bid. Notwithstanding the foregoing, the Committee shall have the right to object to any
   credit bid for cause.

           For the avoidance of doubt, a Secured Creditor with a contingent, unliquidated, and/or
   disputed claim, as set forth in the Debtors’ schedules of assets and liabilities, cannot credit bid
   the amount of such claim, except to the extent and in the amount agreed to by the Debtors (in
   consultation with the Committee) or ordered by the Court.

   X.     Auction.

          If one or more Qualified Bids are received by the Bid Deadline with respect to any
   applicable non-overlapping Assets, then the Debtors shall conduct the Auction with respect to
   such Assets. The Auction will be held on August 2, 2021, at 10:00 a.m. (prevailing Central
   Time), via videoconference or such other form of remote communication arranged by counsel to
   the Debtors, or such later time or other place as the Debtors determine, after consultation with
   the Consultation Parties, in which case the Debtors shall timely notify all Qualified Bidders of



                                                   13
       Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 18 of 22




such later time or other place, and file a notice of the change on the Court’s docket for these
chapter 11 cases.6

       The Auction will be conducted in accordance with the following procedures
(the “Auction Procedures”):

        a.       except as otherwise provided herein, the Auction will be conducted openly;

        b.       only Qualified Bidders, including any Stalking Horse Bidders, shall be entitled to
                 bid at the Auction;

        c.       the Qualified Bidders, including any Stalking Horse Bidders, shall appear at the
                 Auction via remote video or through duly authorized representatives via remote
                 video at the Auction;

        d.       only the following parties shall be permitted to attend the Auction: authorized
                 representatives of each of the Qualified Bidders (including any Stalking Horse
                 Bidders) the Debtors and the Consultation Parties and their respective advisors;

        e.       bidding at the Auction will begin at the applicable Starting Bid;

        f.       Bids at the Auction, including any Bids by any Stalking Horse Bidder (if any),
                 must be made in minimum increments of such amount as the Debtors determine
                 and announce at or prior to the Auction, after consultation with the Consultation
                 Parties, of additional value (including after payment of the Bid Protections to any
                 Stalking Horse Bidders, if applicable);

        g.       each Qualified Bidder will be permitted a reasonable time to respond to previous
                 bids at the Auction, as determined by the Debtors in consultation with the
                 Consultation Parties;

        h.       the bidding will be transcribed or recorded to ensure an accurate recording of the
                 bidding at the Auction;

        i.       no Qualified Bidders (or their respective representatives) may communicate with
                 one another, collude, or otherwise coordinate for purposes of participating in the
                 Auction, and each Qualified Bidder will be required to confirm on the record of
                 the Auction that (i) it has not engaged in any collusion, coordination, or unfair
                 competitive practices with respect to the bidding or the Sale and (ii) its Bid
                 represents an irrevocable, binding, good faith, and bona fide offer to purchase
                 some or all of the Assets identified in such Bid if such Bid is selected as the
                 Successful Bid; provided, however, that two or more Qualified Bidders may
                 coordinate to the extent they wish to provide a combined bid if the Debtors, after
                 consultation with the Consultation Parties, approve such coordination in their

6
    If the Debtors decide to hold a live, in-person Auction, Qualified Bidders shall still have the ability to submit
    Bids remotely.



                                                        14
      Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 19 of 22




               reasonable discretion;

       j.      the Auction will not close unless and until all Qualified Bidders have been given a
               reasonable opportunity to submit an overbid at the Auction to the then-prevailing
               highest bid, subject to the Debtors’ right, in consultation with the
               Consultation Parties, to require last and final bids to be submitted on a “blind”
               basis;

       k.      the Debtors reserve the right, in their reasonable business judgment, after
               consultation with the Consultation Parties, to adjourn the Auction one or more
               times to, among other things, (i) facilitate discussions between the Debtors and
               Qualified Bidders, (ii) allow Qualified Bidders to consider how they wish to
               proceed, and (iii) provide Qualified Bidders the opportunity to provide the
               Debtors with such additional evidence as the Debtors, in their reasonable business
               judgment, after consultation with the Consultation Parties, may require that the
               Qualified Bidder has sufficient internal resources or has received sufficient
               non-contingent debt and/or equity funding commitments to consummate the
               proposed transaction at the prevailing amount; and

       l.      the Auction will be governed by such other Auction Procedures as may be
               announced by the Debtors and their advisors, after consultation with the
               Consultation Parties, from time to time on the record at the Auction; provided that
               such other Auction Procedures are (i) not inconsistent with the Bidding
               Procedures Order, the Bankruptcy Code, or any other order of the Court,
               (ii) disclosed orally or in writing to all Qualified Bidders, and (iii) determined by
               the Debtors, after consultation with the Consultation Parties, to further the goal of
               attaining the highest or otherwise best offer for the applicable Assets.

        For the avoidance of doubt, nothing in the Auction Procedures (if an Auction is held) will
prevent the Debtors from exercising their respective fiduciary duties under applicable law
(as reasonably determined in good faith by the Debtors).

XI.    Acceptance of the Successful Bid.

        The Auction shall continue until only one Qualified Bid is the highest or otherwise best
bid to purchase some or all of the Assets in the Debtors’ reasonable business judgment
(after consultation with the Consultation Parties) and in a manner consistent with the exercise of
their fiduciary duties and outlined below in further detail (a “Successful Bid”), and that further
bidding is unlikely to result in a different Successful Bid or Successful Bids that would be
acceptable to the Debtors, at which point, the Auction will be closed. When determining the
highest or otherwise best Qualified Bid, as compared to other Qualified Bids, the Debtors may
consider the following factors in addition to any other factors that the Debtors deem appropriate:
(a) the amount and nature of the total consideration; (b) the likelihood of the Qualified Bidder’s
ability to close a Sale and the timing thereof; (c) the net economic effect of any changes to the
value to be received by each of the Debtors’ estates from the Sale contemplated by the Bid
Documents; (d) the tax consequences of such Qualified Bid; and (e) the certainty of the Debtors
being able to confirm a chapter 11 plan.


                                                15
        Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 20 of 22




        For the avoidance of doubt, the Debtors may select more than one Qualified Bid to
collectively serve as a Successful Bid if each such Qualified Bid contemplates the purchase of
different Assets. The Qualified Bidder or Qualified Bidders having submitted the Successful Bid
or Successful Bids will be deemed the “Successful Bidder” or “Successful Bidders,” with respect
to the applicable Assets. The Debtors shall promptly file notice of the Successful Bid(s) and the
Successful Bidder(s) with the Court. The Debtors shall present the results of the Auction at a
hearing (the “Sale Hearing”) and shall seek Court approval to enter into a binding purchase
agreement or other definitive documentation with the Successful Bidder(s) on the terms of the
Successful Bid(s) (the order approving such entry, the “Sale Order”). For the avoidance of
doubt, the Sale Order shall deem the Debtors’ selection of the Successful Bid(s) final and,
subject to the designation of the Backup Bid, the Debtors shall not solicit or accept any further
bids or offers to submit a bid after such selection; provided that, notwithstanding anything to the
contrary in these Bidding Procedures, nothing in these Bidding Procedures shall require the
board of directors, board of managers, or such similar governing body of any Debtor to take or
refrain from taking any action that would be inconsistent with applicable law or its fiduciary
obligations under applicable law.

        Each Successful Bidder and the Debtors shall, as soon as commercially reasonable and
practicable, complete and sign all agreements, contracts, instruments, or other documents
evidencing and containing the terms upon which each such Successful Bid was made.

XII.    Designation of Backup Bidder.

        The Qualified Bidder or Qualified Bidders with the second highest or otherwise best
bid(s) or combination(s) of bids (each, a “Backup Bid”) to purchase any or all of the applicable
Assets (each, a “Backup Bidder”) will be determined by the Debtors, after consultation with the
Consultation Parties, at the conclusion of the Auction and will be announced at that time to all
the Qualified Bidders participating in the Auction. Each Backup Bidder shall be required to keep
its Qualified Bid open and irrevocable until the closing of the transaction with the applicable
Successful Bidder. The Backup Bidder’s Good Faith Deposit shall be held in escrow until the
closing of the transaction with the applicable Successful Bidder. If for any reason a
Successful Bidder fails to consummate the purchase of such Assets within the time permitted
after the entry of the Sale Order, then the Backup Bidder will automatically be deemed to have
submitted the Successful Bid for such Assets, and the Backup Bidder shall be deemed a
Successful Bidder for such Assets and shall be required to consummate the Sale with the Debtors
as soon as is commercially practicable without further order of the Court; provided that the
Debtors shall file a notice with the Court.

XIII.   Approval of Sale.

       The Debtors will present the results of the Auction to the Court for approval at the
Sale Hearing, at which certain findings will be sought from the Court regarding the Auction,
including, among other things, that: (a) the Auction was conducted, and the Successful Bidder or
Successful Bidders were selected, in accordance with the Bidding Procedures; (b) the Auction
was fair in substance and procedure; (c) the Successful Bid or Successful Bids were Qualified
Bids as defined in the Bidding Procedures; and (d) consummation of any Sale(s) as contemplated



                                                16
       Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 21 of 22




 by the Successful Bid(s) in the Auction will provide the highest or otherwise best offer for the
 Debtors and the Debtors’ Assets and is in the best interests of the Debtors and their estates.

        The Sale Hearing is presently scheduled to commence on August 3, 2021, at 4:00 p.m.
 (prevailing Central Time), or as soon thereafter as counsel may be heard, before
 the Honorable David R. Jones, United States Bankruptcy Court for the Southern District of
 Texas.

XIV.    Return of Good Faith Deposit.

         The Good Faith Deposit of a Successful Bidder shall, upon consummation of any Sale, be
 credited to the purchase price paid for the applicable Assets. If a Successful Bidder fails to
 consummate the Sale, then the Good Faith Deposit shall be forfeited to, and retained irrevocably
 by, the Debtors, and the Debtors specifically reserve the right to seek all available damages from
 the defaulting Successful Bidder.

        The Good Faith Deposit of any Qualified Bidders that are not Successful Bidders or
 Backup Bidders will be returned within five (5) business days after the Auction or upon the
 permanent withdrawal of the applicable proposed Sale, and the Good Faith Deposit of any
 Backup Bidders will be returned within five (5) business days after the consummation of the
 applicable Sale or upon the permanent withdrawal of the applicable proposed Sale.

        Each Good Faith Deposit shall be held in interest free escrow and at no time shall be
 deemed property of the Debtors’ estates absent further order of the Court, except as otherwise
 provided herein.

 XV.    Reservation of Rights.

         The Debtors reserve their rights to modify these Bidding Procedures in their reasonable
 business judgment, after consultation with the Consultation Parties, in a manner consistent with
 the exercise of their fiduciary duties, and in any manner that will best promote the goals of the
 bidding process, or impose, at or before the Auction (if held), additional customary terms and
 conditions on the sale of some or all of the Debtors’ Assets, including, without limitation:
 (a) with the prior written consent of the DIP Lender, extending the deadlines set forth in these
 Bidding Procedures; (b) adjourning the Auction; (c) modifying the Auction Procedures or adding
 procedural rules that are reasonably necessary or advisable under the circumstances for
 conducting the Auction; (d) canceling the Auction; (e) rejecting any or all Bids or Qualified
 Bids; and (f) adjusting the applicable minimum overbid increment, including by requesting that
 Qualified Bidders submit last or final bids on a “blind” basis. For the avoidance of doubt, the
 Debtors reserve the right at any point prior to the selection of the Successful Bidder, and after
 consultation with the Consultation Parties, to terminate the Sale processes contemplated
 hereunder with respect to any or all of the Debtors’ Assets and seek to sell any or all Assets
 pursuant to section 363(b) of the Bankruptcy Code.

         Notwithstanding anything contained in the Bidding Procedures Order or the
 Bidding Procedures, the Committee reserves all of its rights and remedies including, without
 limitation, the right to: (a) request an extension of any of the deadlines set forth in the Bidding
 Procedures Order and the Bidding Procedures; (b) request an adjournment of the Auction;


                                                 17
      Case 21-31861 Document 732 Filed in TXSB on 07/29/21 Page 22 of 22




(c) object to the form Sale Order, Stalking Horse Agreement, or such other agreements to be
utilized for one or more sales as contemplated in the Motion and the Bidding Procedures Order;
(d) object to any sale(s) and the assumption and assignment of any executory contract(s) or
unexpired lease(s), or associated cure amount(s), on any basis whatsoever including, without
limitation, any good faith purchaser findings pursuant to 11 U.S.C. § 363(m); and (e) object to
any credit bid for cause. All such rights are expressly preserved.

XVI. Consent to Jurisdiction.

        All Qualified Bidders at the Auction will be deemed to have consented to the core
jurisdiction of the Court and waived any right to a jury trial in connection with any disputes
relating to any Sale, the Auction, and the construction and enforcement of these Bidding
Procedures, any written indications of interest, any Preliminary Bid Documents, or any Bid
documents, as applicable, and consented to the entry of a final order or judgment in any way
related to these Bidding Procedures, the bid process, the Auction, the Sale Hearing, or the
construction and enforcement of any agreement or any other document relating to a Sale if it is
determined that the Court would lack Article III jurisdiction to enter such a final order or
judgment absent the consent of the parties.

       Any parties raising a dispute relating to these Bidding Procedures must request that such
dispute be heard by the Court on an expedited basis.

XVII. Fiduciary Out.

        Notwithstanding anything to the contrary in these Bidding Procedures, nothing in these
Bidding Procedures or the Bidding Procedures Order shall require a Debtor or the board of
directors, board of managers, or similar governing body of a Debtor, after consulting with
counsel, to take any action or to refrain from taking any action related to any sale transaction to
the extent taking or failing to take such action would be inconsistent with applicable law or its
fiduciary obligations under applicable law.

        Further, notwithstanding anything to the contrary in these Bidding Procedures, through
the date of the Auction (if held), nothing in these Bidding Procedures or the Bidding Procedures
Order shall diminish the right of the Debtors and their respective directors, officers, employees,
investment bankers, attorneys, accountants, consultants, and other advisors or representatives to:
(a) consider, respond to, and facilitate alternate proposals for sales or other restructuring
transactions involving any or all of the Debtors’ Assets (each an “Alternate Proposal”);
(b) provide access to non-public information concerning the Debtors to any entity or enter into
confidentiality agreements or nondisclosure agreements with any entity; (c) maintain or continue
discussions or negotiations with respect to Alternate Proposals; (d) otherwise cooperate with,
assist, participate in, or facilitate any inquiries, proposals, discussions, or negotiation of
Alternate Proposals; and (e) enter into or continue discussions or negotiations with holders of
claims against or equity interests in a Debtor or any other party in interest in these chapter 11
cases (including the United States Trustee), or any other entity regarding Alternate Proposals.




                                                18
